IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PATRICIA J. KABEL,                           :   No. 434 MAL 2020
                                             :
                    Respondent               :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
MANHEIM TOWNSHIP SCHOOL                      :
DISTRICT,                                    :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of January, 2021, the Petition for Allowance of Appeal is

DENIED. The Application to Expedite Consideration of the Petition for Allowance of

Appeal is DENIED as moot.